BEAUCHAMP, Judge.
Appellant sued out a writ of habeas corpus in the 93rd District Court of Hidalgo County alleging that he was arrested in Tennessee and brought back to said county and incarcerated on a charge of murder. From an order of the court refusing to reduce his bail from three thousand dollars to one thousand dollars he has appealed.
The statement of facts in the record shows that appellant could make bond in the sum of one thousand dollars, but that the people who had agreed to sign that bond would not sign one for three thousand dollars. It is shown that he is a stranger in the county and has no other person upon whom he may call for bond. Neither the merits of the case nor the defense which he makes to the charge are indicated by the record. We are aware of no reason why we should not sustain the order of the trial court.
It is claimed in the pleading that appellant has been confined in the jail for a period of approximately one year, during which time he has continuously demanded a trial. There is no evidence to sustain this allegation. If appellant has been deprived of his constitutional right to a speedy trial he should have relief, but the question is not before us in the state of the record.
The judgment of the trial court is affirmed.